NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RITA BARRETT,                                   No. 16-73031

                Petitioner-Appellant,           Tax Ct. No. 26207-15

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Rita Barrett appeals pro se from the Tax Court’s summary judgment in her

action challenging the disallowance of her request for an abatement of interest for

the tax year 1976. We have jurisdiction under 26 U.S.C. § 7482(a). We review de

novo. Miller v. Comm’r, 310 F.3d 640, 642 (9th Cir. 2002). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The Tax Court properly granted summary judgment on the basis of res

judicata because Barrett raised the same claim regarding abatement of interest for

the 1976 tax year in a prior tax court proceeding that was decided on the merits.

See Baker v. IRS (In re Baker), 74 F.3d 906, 910 (9th Cir. 1996) (“Under th[e]

doctrine [of res judicata], a final judgment on the merits of an action precludes the

parties from relitigating issues that were or could have been raised in that action.”).

Contrary to Barrett’s contentions, Barrett failed to identify any new evidence or

fraudulent conduct that would preclude the application of res judicata.

      We reject as meritless Barrett’s contention that her case was not adequately

considered as a result of the assignment to a new judge.

      Because we affirm on the basis of res judicata, we do not consider the merits

of Barrett’s claims.

      AFFIRMED.




                                           2                                    16-73031